             Case 1:21-cr-00007-SAG Document 1 Filed 01/07/21 Page 1 of 4




SRD USAO 2014R00140

                      IN THE DISTRICT COURT OF THE UNITED STATES
                             FOR THE DISTRICT OF MARYLAND

                                              )                               SAG-21-07
UNITED STATES OF AMERICA                      )        Criminal Number:_____________________
                                              )
                v.                            )        (False statement on loan or credit application, 18
                                              )        U.S.C. § 1014)
                                              )
BRIAN TWILLEY                                 )
                                              )



                                         INFORMATION

                                           COUNT ONE

The United States Attorney for the District of Maryland charges that:

                                        INTRODUCTION

        At all times relevant to this Information:

        1.      Defendant BRIAN TWILLEY (“TWILLEY”) resided in Wicomico County,

Maryland and Accomack County, Virginia.

        2.      TWILLEY owned a commercial printing business in Wicomico County,

Maryland, and was a member of the Faculty for the Economics and Finance Department at

Salisbury University.

        3.      From 2011 through 2015, TWILLEY served as a member of the Board of

Directors for Hebron Savings Bank (“Hebron”), located in Wicomico County, Maryland.

        4.      Hebron was a financial institution within the meaning of Title 18, United States

Code, Section 20, as its deposits were insured by the Federal Deposit Insurance Corporation

(“FDIC”) and it was a member of the Federal Home Loan Bank system.

        5.      Since 2006, Hebron issued several commercial and personal loans to TWILLEY.
            Case 1:21-cr-00007-SAG Document 1 Filed 01/07/21 Page 2 of 4


                                                 -2-
       6.      As a member of Hebron’s Board of Directors and because of his lending

relationship with the bank, TWILLEY was required to provide personal net worth statements to

Hebron annually that detailed his assets, investments and liabilities, to include outstanding loan

obligations. These personal net worth statements were available for inspection by examiners of

the FDIC.

                                    TWILLEY’S LOAN HISTORY

       7.      In or around August 2006, Hebron issued TWILLEY a $350,000 HELOC for the

purpose of refinancing an existing HELOC TWILLEY held at another financial institution

(“Bank #2”) as well as to provide additional funds to be used at TWILLEY’s discretion.

TWILLEY’s personal residence was to serve as collateral for the Hebron HELOC.

       8.      The terms of the Hebron HELOC directed that funds first be used to pay off and

close a $200,000 HELOC at Bank #2. In turn, Bank #2 would release their lien on TWILLEY’s

personal residence so that Hebron could secure a first position lien on this collateral.

       9.      On or about August 28, 2006, TWILLEY signed a letter addressed to Bank #2

directing them to accept payoff of the loan, close the HELOC account and forward the release

documents to Hebron. Hebron issued a Teller’s Check to Bank #2 in the amount of $200,392.04,

which brought TWILLEY’s HELOC balance at Bank #2 to $0. However, Bank #2 did not

receive the letter directing them to close the loan. As a result, Bank #2 did not close

TWILLEY’s account and TWILLEY continued to have access to funds from the HELOC at

Bank #2.

       10.     Beginning in or around 2008, TWILLEY drew money from the HELOC with

Bank #2. By 2010, TWILLEY had again withdrawn the full $200,000 from his HELOC with
           Case 1:21-cr-00007-SAG Document 1 Filed 01/07/21 Page 3 of 4


                                                -3-
Bank #2. Because the HELOC had not been closed as required by Hebron, Bank #2 retained a

first position lien on TWILLEY’s personal residence.

        11.     In or around April 2010, June 2011, June 2012, July 2013, and August 2014

TWILLEY provided Hebron with personal financial statements that omitted the continued

existence of his HELOC with Bank #2 and the associated debt.

        12.     In or around December 2014, as part of a request to renew a $100,000 commercial

line of credit for his company with another financial institution (“Bank #3”), TWILLEY

submitted to Bank #3 a personal financial statement that failed to disclose the existence of his

HELOC with Bank #2 and the associated debt. When TWILLEY was questioned by a

representative of Bank #3 as to why his credit report reflected a $200,000 HELOC due to Bank

#2 that was not listed on his personal financial statement, TWILLEY falsely advised that there

was no HELOC at Bank #2 as it had been closed when he opened the HELOC at Hebron.

        13.     In or about 2015, TWILLEY left his position as a member of the Board of

Directors for Hebron.

        14.     In or around March, 2017, after he had difficulty servicing his debts, Hebron and

TWILLEY commenced negotiations to restructure his loan payments. On or about March 15,

2017, TWILLEY sent an email to a representative of Hebron containing a personal financial

statement to be relied upon by Hebron as part of the restructure. This personal financial

statement failed to disclose the existence of his debt due on the HELOC with Bank #2, which

then had a balance of approximately $176,000. As a result, it underreported Twilley’s

outstanding liabilities.

        15.     In or around July 2018, TWILLEY declared bankruptcy and Hebron restructured

all of TWILLEY’s personal and commercial debts. In November 2018, the collateral for the
            Case 1:21-cr-00007-SAG Document 1 Filed 01/07/21 Page 4 of 4


                                                 -4-
HELOC was sold and $163,081.88 of the proceeds was disbursed to Bank #2 as a lien holder in

first position, thus depriving Hebron of $163,081.88 from the sale.

                                        THE CHARGE
                         (False Statement on Loan or Credit Application)

       1.      The factual allegations contained in Paragraphs 7 through 16 of this Information

are realleged and incorporated herein as if copied verbatim.

       2.      On or about March 15, 2017, within the District of Maryland and elsewhere, the

Defendant,

                                       BRIAN TWILLEY,

knowingly made a false statement and report for the purpose of influencing the action of an

institution the accounts of which are insured by the Federal Deposit Insurance Corporation in

connection with an application to change and extend a loan, in that the defendant submitted to

Hebron Savings Bank a personal financial statement omitting the existence of a debt owed to

Bank #2, when in truth and in fact, as the defendant well knew, his liabilities were greater than

that reflected on the personal financial statement.

18 U.S.C. §1014.



         1/7/2021
 Date: ______________                                   RKR by
                                                      _________________________
                                                      ROBERT K. HUR
                                                      United States Attorney
